PD-0153&0154-15
                                                        BI E
                     4/0 ty/>/-6d176 ~C*                FEB 0 4 2015
                                                                            it
                                                  SEVENTH COURT OF APPt • .
*                                                     VIVIAN LOMP n Fir;. '" "

     enrt&fi ffUsl             3
      /ho£/km                 T
                               5    //A 07.^/^^177^/
                             -T
    iZ                             A/b. o 7-/</^£>br?fi -<?£
                                                                 FILED IN
                     Wp;
                                                     COURT OF CRIMINAL APPEALS
                                                               FEB 112015

                                                          "TSBeTAcosta, Clerk




    .yf^^a /Jwdtebta cfj^ (h %/dGto/f




                           i/h fani/t'c-ffcY)
                                                COIiRTOFCRfMINAL APPEALS
                                                      FEB TO 2015